DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/7/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al. (US 2017/0365555).
Regarding claim 1, Choi et al. disclose  providing a base (100); forming an interlayer dielectric layer (138) over the base; forming a contact hole by etching the interlayer dielectric layer, the contact hole exposing a portion of a surface of the base [0032]; forming a barrier layer(151) over the base in the contact hole; and forming a metal layer (152) over the barrier layer, the metal layer fully filling the contact hole (fig. 5).
Regarding claim 2, Choi et al. disclose a material of the barrier layer includes tantalum (Ta) [0040].
Regarding claim 4, Choi et al. disclose forming the contact hole by etching the interlayer dielectric layer [0032]. (The examiner submits the forming would include etching and the etching would inherently include wet etching or dry etching because etching can only be either wet or dry etching.)
Regarding claim 5, Choi et al. disclose a material of the metal layer includes tungsten (W)[0053, 0069]. 
Claim(s) 1, 3-7, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hung et al. (US 2020/0343349).
Regarding claim 1, Hung et al. disclose  providing a base (110); forming an interlayer dielectric layer (160) over the base; forming a contact hole by etching the interlayer dielectric layer, the contact hole exposing a portion of a surface of the base (figs 8-9); forming a barrier layer (197) over the base in the contact hole; and forming a metal layer (199) over the barrier layer, the metal layer fully filling the contact hole (fig. 14).
Regarding claim 3, Hung et al. disclose  forming the barrier layer includes a selective growth method, a chemical vapor deposition (CVD) method [0045], or an atomic layer deposition (ALD) method [0045].
Regarding claim 4, Hung et al. disclose forming the contact hole by etching the interlayer dielectric layer [0032]. (The examiner submits the etching would inherently include wet etching or dry etching because etching can only be either wet or dry etching.)
Regarding claim 5, Hung et al. disclose a material of the metal layer includes tungsten (W)[0046]. 
Regarding claim 6, Hung et al. disclose forming the metal layer by CVD [0046]. 
Regarding claim 7, Hung et al. disclose forming the metal layer includes: forming a first metal layer (bottom portion, 197) in the contact hole using the selective growth method; and forming a second metal layer (top portion, 197) in the contact hole using the CVD method on the first metal layer and on the interlayer dielectric layer (shown below).

    PNG
    media_image1.png
    666
    889
    media_image1.png
    Greyscale

Regarding claim 9, Hung et al. disclose  the first metal layer (bottom portion of 199 as shown above) has a top surface higher than the interlayer dielectric layer (160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2020/0343349 in view of  Kawamura (US2013/0082393).
Hung et al. disclose the invention supra. 
Hung et al. fails to disclose  planarizing the first metal layer and the second metal layer until exposing the interlayer dielectric layer.
Kawamura discloses  planarizing the first metal layer (bottom layer) and the second metal layer (top layer) until exposing the interlayer dielectric layer (figures 7-8).(See below). 

    PNG
    media_image2.png
    496
    486
    media_image2.png
    Greyscale

 The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods (the planarization would remove the top and bottom layers), and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The planarization would remove the top and bottom layers exposing the interlayer dielectric layer.)
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2020/0343349 in view of  Miyamoto (US Patent 5,747,384).
Hung et al. disclose the invention supra. 
Hung et al. fails to disclose  forming a reactive metal layer at a bottom and on a sidewall of the contact hole and over the interlayer dielectric layer; and forming a diffusion barrier layer over the reactive metal layer.
Miyamoto disclose forming a reactive metal (5,7) layer at a bottom and on a sidewall of the contact hole and over the interlayer dielectric layer (2); and forming a diffusion barrier layer (8) over the reactive metal layer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hung et al. and Miyamoto because the titanium nitride would help the titanium achieve tight contacting layer and low ohmic contact [Miyamoto, col. 1 lines 24-27]. 
Allowable Subject Matter
Claims 8, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817